People v Rodriguez (2019 NY Slip Op 08631)





People v Rodriguez


2019 NY Slip Op 08631


Decided on December 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2019

Friedman, J.P., Oing, Singh, Moulton, JJ.


10465 2013/11

[*1] The People of the State of New York, Respondent,
vMonserrate Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kristian D. Amundsen of counsel), for respondent.

Order, Supreme Court, Bronx County (Efrain Alvarado, J.), entered on or about January 30, 2018, which denied defendant's
Correction Law § 168-o(2) petition to modify his sex offender classification, unanimously affirmed, without costs.
We decline to revisit our holding that this type of order is appealable (People v Shaljamin, 164 AD3d 1169 [1st Dept 2018]).
The court providently exercised its discretion when it declined to grant a downward modification of defendant's level three classification (see People v Lashaway, 25 NY3d 478 [2015]). Defendant's law abiding conduct after being released from
custody, but while under supervision, is insufficient to demonstrate that his serious threat of recidivism against children has abated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2019
CLERK